Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on 12/11/20 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20 was received by the Examiner before the issuance/mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 11 recites “the first product further comprises an electronics packaging, and wherein the electronics packaging has a total area that is less than the total area of the device.”. It is unclear what Applicants are calling “electronics packaging” and is as described in the quoted limitation above. The paragraph appearing to give some details about that limitation is [0170] of the PGPub of this application and states in part “In some embodiments, in the first product as described above, the first product may further comprise an electronics packaging, where the electronics packaging has at least a dimension that is less than that of the device footprint. The "electronics packaging" may refer to any and/or all of the electronic components that comprise the first product that are not integrally coupled to or disposed within the device.” (emphasis added). So, it is unclear what kind of electronic component that can comprise (i.e. basically encompass or englobe) the first product and have a total area that is less than a total area of the device (which implicitly as per the above is smaller than the electronics packaging which would normally englobe it as it does the first product). There is also noting in the drawings to support such description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites “the total area of the device”, claim 13 and 14 each recites “the plurality of conductors”. There are lacks of antecedent basis for those limitations in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 should recites “… device further .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kobayashi (US 6,686,063, previously used).

a.	Re claim 1, Kobayashi discloses a first product comprising: a substrate 1 (figs. 1-2&6 and related text; see also col. 5 Ln. 14-48; see remaining of disclosure for more details) having a first (top) surface, a first (right, lateral) side, and a first edge where the first surface meets the first side (explicit on figs. 2&6); and a device 15 (col. 5 ln. 18-20) disposed over the substrate having a second side (right lateral side), wherein at least a first portion (portion corresponding to layers 3-5) of the second side is disposed within approximately 1 mm from the first edge of the substrate (at least col. 7 ln. 31-38 discloses the distance W to be 1mm; the Examiner notes that there is a typo in the 13 atoms/cm2 of the first organic material (there is no layer 4 on the lateral side surfaces of substrate 1).

b.	Re claim 11, the first product further comprises an “electronics packaging” 50 (col. 5 ln. 26-48), and wherein the electronics packaging has a total area (lateral side area or top surface area) that is less than a total area (lateral side area or top surface area) of the device (see figs. 1&2 noting that for the top surface areas comparison, 50 is merely limited to one side of device 15).

c.	Re claim 12, the first product of claim 1, further comprises a plurality of devices (8, 50, 7, 11; see col. 5 ln. 14-48; note that as written, “a plurality of devices” can be any structures than can be reasonable construed as a device), wherein each of the plurality of devices is disposed at a distance of less than 6 mm from at least one of the other devices (this is explicit based on fig. 2 and thicknesses disclosed in col. 5 ln. 39-48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 and 10 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shim et al. (US 2008/0238301, previously used).

a.	Re claim 1, Shim et al. disclose a first product comprising: a substrate 210 (figs. 7-9, [0050]; see remaining of disclosure for more details) having a first (top) surface, a first side (right lateral side), and a first edge where the first surface meets the first side (explicit on fig. 7); and a device 212 ([0050]) disposed over the substrate having a second side (right lateral side), wherein at least a first portion (lower half portion for example) of the second side is disposed within approximately 1 mm from the first edge of the substrate (see fig. 4 where the first portion of the second side is within a distance d3 from the first edge noting that [0050] discloses d3 to be approximately 1mm), 13 atoms/cm2 of the first organic material (this is implicit since device 212 is formed prior to substrate 270 being diced into substrates 210 as per at least [0061] and fig. 8, and as such, the lateral cut sides of substrate 210 are necessarily free of the organic light emitting material which is confined to an area less that an area of the top surface of the substrate as in Applicants’ invention).

b.	Re claim 2, Shim et al. disclose all the limitations of claim 1 as stated above except explicitly that at least the first portion of the second side of the device is disposed within approximately 0.5 mm from the first edge of the substrate. However, it would have been obvious to one skilled in the art at the time of the invention to have provided the first product of claim 1 such that at least the first portion of the second side of the device is disposed within approximately 0.5 mm from the first edge of the substrate, and this through a non-inventive step of providing a smaller device of fig. 7 via a change in size by reducing the clearance d3 by half with a reasonable expectation of success and 

c.	Re claim 3, Shim et al. disclose all the limitations of claim 1 as stated above except explicitly that at least the first portion of the second side of the device is disposed within approximately 0.1 mm from the first edge of the substrate. However, it would have been obvious to one skilled in the art at the time of the invention to have provided the first product of claim 1 such that at least the first portion of the second side of the device is disposed within approximately 0.1 mm from the first edge of the substrate based on the same reasons invoked in claim 2 rejection above while miniaturizing even more the substrate of the device of fig. 7.

d.	Re claim 4, Shim et al. disclose all the limitations of claim 1 as stated above including that the device comprises an active device area (which would be the area occupied by the organic light emitting layer whose presence has been explained in claim 1 rejection above and which would be sandwiched between the anode and cathode electrode described in [0041] and which would have been obvious to a skilled in the art to have been provided with the same lateral dimensions as device 212 as conventionally done in the art) and an inactive device area (the inactive area would be the area occupied either by the anode or the cathode), except explicitly that at least a portion (lateral side) of the active device area of the device is disposed within 0.1 mm from the first edge of the substrate. However, it would have been obvious to one skilled in the art at the time of the invention to have provided at least the first portion of the 

e.	Re claim 10, the first product comprises (i.e. is) an organic light emitting device.

Claims 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shim et al. (US 2008/0238301, cited on IDS) in view of Wagner et al. (US 2008/0237181).

a.	Re claim 5, Shim et al. disclose all the limitation of claim and also disclose the first product of claim 1, further comprising a first barrier film 231 (see [0057]-[0058]), but do not appear to explicitly disclose that the first barrier film comprises a mixture of polymeric material and non-polymeric material.

	However, Wagner et al. disclose a barrier layer for organic light emitting device, the barrier layer comprising a mixture of polymeric material and non-polymeric material in order to provide a very effective protective barrier with lower permeability among other advantages (see at least abstract, [0046], [0049], [0059]).

	As such, it would have been obvious to one skilled in the art at the time of the invention to have provided the barrier layer 231 according to Wagner et al. in order to obtain the advantages taught by Wagner et al.

b.	Re claim 6, the first barrier film comprises a mixture of polymeric material and non-polymeric material, or a mixture of polymeric silicon (see at least abstract, [0032], [0039]-[0044]) and inorganic silicon (silicon oxides).

c.	Re claim 7, the first barrier film is disposed over at least a portion of the device (figs. 7-9).

d.	Re claim 8, the device further comprises a plurality of sides (top and lateral sides), and wherein the first barrier film covers each of the plurality of sides of the device (figs. 7-9).

d.	Re claim 9, the Examiner notes that the process limitations of “the first barrier film is deposited using chemical vapor deposition CVD and an organosilicon precursor” found in product claim(s) 9 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 9 does not require the process limitations quoted above. 

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 6,686,063, previously used).

electrical conductors extends from the first surface to the second surface of the substrate. However, Kobayashi discloses a plurality of electrical conductors 8 electrically connected to device 15 and extending to the second surface of the substrate to serve as external connectors. As such, it would have been obvious to one skilled in the art at the time of the invention to have formed holes within the substrate to allow the conductors 8 to extend therethrough instead of extending on the edges and side surfaces of said substrate, and this as a known alternative to providing electrical connections between opposite surfaces of a substrate wherein such a configuration would have saved cost by using less material of layer 8 (since it will be shorter) and avoided any potential damages to layer 8 due the pressure of cover 11 at the peripheral areas of substrate 1 (see MPEP 2144.I&II). 

b.	Re claim 14, Kobayashi discloses all the limitations of claim 1 as stated above and further discloses the first product of claim 1, wherein an electrical conductor 8 (right side one) is disposed on the first side, wherein the substrate further comprises a second (bottom) surface, and the electrical conductor extends from the first surface to the second surface of the substrate (fig. 2). But Kobayashi does not appear to explicitly disclose the electrical conductor being a plurality of electrical conductors. However, providing each conductor 8 to be a plurality of conductors is basically the non-inventive .

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolken et al. (US 2003/0201526, previously used) in view of Glenn et al. (US 2002/0168798, previously used).

a.	Re claim 16, the Examiner notes that the process limitations found in product claim(s) 16 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 16 does not require all the process limitations recited therein as the process steps result (when completed, and it is noted that notches would be gone and at least one or more products would be made) in a device product (one or more of such device products) comprising the structural elements recited below and disclosed by Bolken et al.:

a substrate (see piece of substrate 503 in the structures of figs. 5C-D; see figs. A-B and at least [0037]-[0039] for more details; it is noted that the product on figs. 5C-D would 

b.	Re claim 17, Bolken et al. disclose a plurality of pieces (as shown in fig. 5C), where each piece includes a separated device, where the portions of the separated device other than those in contact with the first surface of the substrate are covered with the first barrier film.

c.	Re claim 18, the characteristics of the notches are implicitly linked to irrelevant process limitations as mentioned above and therefore, the limitations of claim 18 are also irrelevant to the structure implied by the steps and which (i.e. the structure) has been defined in claim 16 rejection above. 

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. Applicants response to the 112 1st rejection of claim 11 was not found convincing. The figures and paragraphs pointed to by Applicants as providing support do not appear to do so, and Applicants have not explained where that support can be found. Applicants’ arguments regarding the independent claims 1 and 16 rejections were not found convincing. The Examiner has matched every claimed structural limitation and explained how they read on the claims. Applicants have not explained how those rejections were wrong and merely resorted to reading the reference as they see fit and stated that they do not read on some limitations of the claims. That does not explain anything wrong with the interpretations given by the Examiner and therefore failed to properly address the rejections. The arguments regarding claim 15 rejection were found convincing and the rejection of claim 15 has been withdrawn.

Allowable Subject Matter
Claim 15 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899